Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2022 and 06/02/2022 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of the Claims
Claims 1, 8, and 9 have been amended. Claims 4 and 5 have been canceled. Claims 1-3 and 6-9 are pending. 

Response to Arguments
Applicant's arguments filed 05/31/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that the amended limitations of the sensors including a GPS unit, a vehicle interior sensor and an imaging camera, the terminal operation score being calculated using information received from the sensors, and return position being calculated using information received from the sensors (and based on a distance between a predetermined return position and an actual return position) tie the claims to specific technological instruments used in a specific way that achieves a practical application under prong 2. Examiner disagrees. As claimed, the additional elements of an evaluation device, processor (claims 1 and 9), a terminal device of the user, memory, and non-transitory computer-readable storage medium are computer components that are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. The sensors (including a GPS unit, interior sensor, and imaging camera) are recited at a high level of generality, and amounts to generally linking the judicial exception to a particular field of use or technological environment. Examiner maintains the 101 rejection. 
Applicant’s arguments, see pg. 8, filed 05/31/2022, with respect to the 35 U.S.C. 103 rejection have been fully considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-3, 6, and 7 recite a device (i.e. machine or article of manufacture), claim 8 recites a method (i.e. process), and claim 9 recites a non-transitory computer-readable medium for executing the limitations (i.e. article of manufacture). Therefore claims 1-3 and 6-9 fall within one of the four statutory categories of invention.
Independent claims 1, 8, and 9 recite the limitations of  receiving vehicle information on the vehicle during and after use of the service by the user and third-party evaluation information including evaluation about the vehicle made by a third party other than the user after use of the service by the user; storing the vehicle information; and calculating the credibility of the user, based on the vehicle information and the third-party evaluation information, wherein the vehicle information including at least the information received from the of the vehicle is periodically received from the vehicle at a predetermined timing; updating the vehicle information each time vehicle information is received;  the credibility of the user is calculated using the updated vehicle information and the third-party evaluation information; the credibility of the user is calculated as a function of a plurality of scores that are based on the received vehicle information and the received third-party evaluation information, the plurality of scores including at least a driving behavior score, a terminal operation score, a -2-Application No. 16/587,257 vehicle interior/exterior score, a remaining fuel amount score, a return position score, a delay- related score, and a third-party evaluation score; a respective weighting coefficient is set for each of the plurality of scores according to the service; the terminal operation score is calculated, using the information received, based on a number of times of movement of the line of sight of the user; and the return position score is calculated, using the information received, based on a distance between a predetermined return position and an actual return position of the vehicle. The limitations ate directed to evaluating the credibility of a user who uses a service (i.e. vehicle, etc.) and corresponds to mental processes (evaluation, observation, judgement, and opinion), i.e. receiving evaluation information and scoring the information to use in calculating the credibility of the user. The limitations also correspond to certain methods of organizing human activity (commercial interactions/business relations, and managing personal behavior), i.e. scoring third-party evaluation information in order to determine the credibility of a user. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of an evaluation device, processor (claims 1 and 9), sensors (including a GPS unit, interior sensor, and imaging camera), a terminal device of the user, memory, and non-transitory computer-readable storage medium (claim 9). The additional elements of  evaluation device, processor (claims 1 and 9), a terminal device of the user, memory, and non-transitory computer-readable storage medium are computer components that are recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a computer. The sensors (including a GPS unit, interior sensor, and imaging camera) are recited at a high level of generality, and amounts to generally linking the judicial exception to a particular field of use or technological environment. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using computer components, and generally linking the judicial exception to a particular field of use or technological environment. Mere instructions to apply an exception using a computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2, 3, 6, and 7 recite limitations and that are further directed to the abstract idea. Therefore, claims 2, 3, 6, and 7 are also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3 and 6-9  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The closest patent/patent application prior art found relevant to the Applicant’s invention is Krishnamurthy (2015/0213420). Krishnamurthy discloses methods and apparatuses for monitoring a vehicle to determine a vehicle condition based on operation factors, the operation factors are used to incentivize or penalize a driver. Krishnamurthy does not explicitly disclose the amended limitations of the terminal operation score is calculated, using the information received from the sensors, based on a number of times of movement of the line of sight of the user to a terminal device of the user, and the return position score is calculated, using the information received from the sensors, based on a distance between a predetermined return position and an actual return position of the vehicle. The claims are allowable over the prior art.
The closest non-patent literature reference found is the article entitles “More auto insurers want to track your driving behavior in exchange for lower rates” (Anderson, 2016). The reference discloses using telematics to obtain driver behavior for the purpose of scoring the behavior to determine whether the driver may receive incentives such as discounted rates. The reference does not explicitly disclose the amended limitations of the terminal operation score is calculated, using the information received from the sensors, based on a number of times of movement of the line of sight of the user to a terminal device of the user, and the return position score is calculated, using the information received from the sensors, based on a distance between a predetermined return position and an actual return position of the vehicle. The claims are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/DIONE N. SIMPSON/Examiner, Art Unit 3628